J-S66021-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                        Appellee          :
                                          :
                   v.                     :
                                          :
DEVON O. SHEALEY                          :
                                          :
                        Appellant         :       No. 186 WDA 2015

        Appeal from the Judgment of Sentence Entered July 17, 2014
              In the Court of Common Pleas of Beaver County
             Criminal Division at No(s): CP-04-CR-2117-2012

BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED MAY 24, 2016

      I join the Majority Memorandum with its incorporation of an excellent

trial court opinion except in a single respect.

      The trial court allowed evidence of Appellant’s incarceration for other

crimes on the basis of the “complete story” exception to the general

proscription against evidence of other bad acts. This was error. As here,

this exception can easily swallow the rule.       Practically anything can come

into evidence under the broad rubric of the “complete story.”

      Nonetheless, the admission of the testimony from Cheryl Chambers

and Isaiah Paillett is harmless because prior thereto, Rachel Harden had

testified, without objection, to Appellant’s incarceration.




* Retired Senior Judge assigned to the Superior Court.